I dissent. The record discloses that the Industrial Commission refused to permit an appeal and without an examination of the record affirmed the decision of the appeal tribunal. This is not due process of law under the statute. This matter is ignored by the prevailing opinion.
The prevailing opinion interpreting the statute says that it "signified a relationship entitled to benefits of the act beyond that of a mere master and servant" and indicates that the statute does not include "the most independent of *Page 47 
independent contractors" and then states: "We need not draw the line. It is drawn for us by the act."
The line apparently drawn by the opinion interpreting the act is one of inclusion making the line a circle encompassing all contractual relations. Thomas, while selling on commission for the Globe Grain and Milling Company, also sold "a car of corn for a party in Nebraska for which he received a commission" and "was attempting to sell a little insurance because the pellet selling business was poor." Is the Globe Grain and Milling Company responsible for the success of Thomas' commission business? If so, then may a contract be made with another where the purchaser of an accomplishment is not dependent on the efficiency of the other so as not to be within the statute, under the construction made by the prevailing opinion?
This suggests the plight of the Irishman who was called upon to define the word "exit" and not being able to otherwise do so concluded that it was an "entrance out." We find nothing in the opinion to differentiate between an "independent contractor" and the "most independent of independent contractors." There is no "entrance out." So interpreted, the constitutionality of the statute may be questioned.